SAVOY ENERGY CORP. UNAUDITED COMBINED PRO FORMA BALANCE SHEET Arthur Kaplan Cosmetics Inc. Plantation Exploration Inc. Combined Pro Forma Adjusted ProForma As of December 31, 2008 Totals Adjustments AJE Totals ASSETS Current Assets: Cash $ 540 $ - $ 540 $ - $ 540 Accrued Production Revenue 21,022 21,022 21,022 Total Current Assets 540 21,022 21,562 - 21,562 Property and Equipment 99,080 99,080 99,080 Oil and Gas Properties, full cost method Costs subject to ammortization 554,421 554,421 554,421 Costs not subject to ammortization - - - Oil and Gas Properties, net - 554,421 554,421 - 554,421 TOTAL ASSETS $ 540 $ 674,523 $ 675,063 $ - $ 675,063 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ 2,258 $ 206,244 $ 208,502 $ - $ 208,502 Related party payable 29,500 29,500 (29,500) 2 - Accured interest payable 3,694 3,694 (2,956) 2 738 Notes payable - 420,000 420,000 420,000 Bank overdraft - 20,629 20,629 20,629 Total Current Liabilities 35,452 646,873 682,325 (32,456) 649,869 Long-Term Liabilities: Asset retirement obligation - 9,102 9,102 - 9,102 Total Long-Term Payables - 9,102 9,102 - 9,102 Total Liabilities 35,452 655,975 691,427 (32,456) 658,971 Stockholders' Equity: Preferred stock - 5,000 5,000 (5,000) 1 - Common stock 15,100 1,000 16,100 (1,000) 1 7,000 2,000 1 (10,100) 2 Additional paid-in capital (9,090) 30,000 20,910 (30,000) 1 26,544 34,000 1 9,090 2 33,466 2 (40,922) Accumulated deficit (40,922) (17,452) (58,374) 40,922 (17,452) Total Stockholders' Equity (34,912) 18,548 (16,364) 32,456 16,092 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 540 $ 674,523 $ 675,063 $ - $ 675,063 F-1 SAVOY ENERGY CORP. UNAUDITED COMBINED PRO FORMA STATEMENT OF OPERATIONS Arthur Kaplan Cosmetics Inc. Plantation Exploration Inc. Combined Pro Forma Pro-Forma Adjusted Combined For the Year Ended December 31, 2008 Totals Adjustments AJE Totals REVENUES Oil and gas revenues $ - $ 263,351 $ 263,351 $ - $ 263,351 Total Revenues - 263,351 263,351 - 263,351 COST OF SALES Lease operating expenses 383,369 383,369 383,369 Total Cost of Sales - 383,369 383,369 - 383,369 GROSS PROFIT - (120,018) (120,018) - (120,018) OPERATING EXPENSES General and administrative 8,363 22,287 30,650 30,650 Professional fees 103,083 103,083 Depreciaton and depletion 64,175 64,175 64,175 Total Costs and Expenses 8,363 189,545 197,908 - 197,908 OPERATING LOSS (8,363) (309,563) (317,926) - (317,926) OTHER INCOME (EXPENSE) Interest expense (2,652) (4,000) (6,652) - (6,652) Gain (loss) on sale of assets - (44,988) (44,988) - (44,988) Total Other Income (Expense) (2,652) (48,988) (51,640) - (51,640) NET LOSS $ (11,015) $ (358,551) $ (369,566) $ - $ (369,566) F-2 SAVOY ENERGY CORPORATION (FKA PLANTATION EXPLORATION, INC.) Unaudited Condensed Pro Forma Statements of Stockholders' Equity (Deficit) Preferred Stock Common Stock Additional Paid-In Accumulated Deficit/Retained Shares Amount Shares Amount Capital Earnings Total Balance, December 31, 2008 (Arthur Kaplan Cosmetics pre-merger) - $ - 15,100,000 $ 15,100 $ (9,090) $ (40,922) $ (34,912) Balance, December 31, 2008 (Plantation Exploration pre-merger) 5,000 5,000 100,000 1,000 30,000 (58,374) (22,374) Elimination entries associated with merger (5,000) (5,000) 1,900,000 1,000 36,466 40,922 73,388 Retirement of shares associated with Arthur Kaplan Cosmetics - - (10,100,000) (10,100) (30,832) 410,488 369,556 Net (loss) for the yearended December 31, 2008 - (369,566) (369,566) Balance, December 31, 2008 - $ - 7,000,000 $ 7,000 $ 26,544 $ (17,452) $ 16,092 F-3 Notes to Unaudited Pro Forma Consolidated Financial Statements December 31, 2008 On April 2, 2009, Arthur Kaplan Cosmetics, Inc. entered into an Agreement and Plan of with Plantation Exploration, Inc., (“Plantation Exploration”) a privately held Texas corporation, and Plantation Exploration Acquisition, Inc. (“Acquisition Sub”), a newly formed wholly-owned Nevada subsidiary. In connection with the closing of this merger transaction, Acquisition Sub merged with and into Plantation Exploration (the “Merger”) on April 2, 2009, with the filing of articles of merger with the Texas secretary of state.As a result of the Merger, Plantation Acquisition no longer exists and Plantation Exploration became a wholly-owned subsidiary. Subsequently, on April 3, 2009, we merged with another wholly-owned subsidiary of our company, known as Savory Energy Corporation, in a short-form merger transaction under Nevada law and, in connection with this short form merger, changed our name to Savoy Energy Corporation. The balance sheets of Savoy Energy Corporation and Plantation Exploration, Inc. are as of December 31, 2008.The statement of operations of Savoy Energy Corporation and Plantation Exploration, Inc. are as of the year ended December 31, 2008. (1) Reflects the issuance of 2,000,000 shares of Savoy Energy Corporation for all outstanding shares of Plantation Exploration, Inc. whereby Plantation Exploration, Inc. became a wholly owned subsidiary of Savoy Energy Corporation. (2) Reflects the sale of the cosmetics business formerly belonging to Arthur Kaplan Cosmetics, Inc.The sale consisted of the retirement of 10,100,000 shares owned by Mr. Kaplan, former Chief Executive Officer and sole director of Kaplan Cosmetics, Inc., as well as the forgiveness of $32,455 in related party payables.
